                                   1

                                   2                                UNITED STATES DISTRICT COURT
                                   3                           NORTHERN DISTRICT OF CALIFORNIA
                                   4
                                         CARL A.R. HITLER,                              Case No. 18-cv-04508-WHO (PR)
                                   5     aka CARL RENOWITZKY,
                                   6                   Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                   7             v.
                                   8     THE PEOPLE OF THE UNITED
                                         STATES, et al.,                                Dkt. No. 6
                                   9
                                                       Defendants.
                                  10

                                  11          Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  12   ago. (Case No. 18-05782, Dkt. No. 4.) Accordingly, the action is DISMISSED without
Northern District of California
 United States District Court




                                  13   prejudice because plaintiff failed to keep the Court apprised of his current address pursuant
                                  14   to Civil Local Rule 3-11(b) and because he failed to prosecute this matter pursuant to Fed.
                                  15   R. Civ. P. 41(b).
                                  16          If plaintiff chooses to move to reopen the case, he is advised that he must state
                                  17   legally recognizable claims against any named defendant, alleging a plausible basis for
                                  18   suing them. The existing complaint is wholly deficient in that respect.
                                  19          The Clerk shall enter judgment in favor of defendants, terminate all pending
                                  20   motions, and close the file.
                                  21          IT IS SO ORDERED.
                                  22   Dated: December 11, 2018
                                  23                                                    _________________________
                                                                                        WILLIAM H. ORRICK
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
